The appellant filed a bill for maintenance. Her husband filed a petition for annulment. On July 20th, 1931, the husband's answer to the maintenance suit was withdrawn, except as to the issue of amount, and the petition for annulment was dismissed. Subsequently, the husband filed a petition to amend the decree of dismissal by the addition thereto of the words "without prejudice," omitted, he claims, by inadvertence. Vice-Chancellor Leaming, who granted the original decree, heard this issue on the husband's petition, the wife's answer and the affidavits. He concluded that the amendment should be granted, and from his order, this appeal.
"While the court of chancery will not vary or alter an enrolled decree in a material point without a bill of review or a rehearing, it will, upon petition, amend its enrolled *Page 209 
decree when the amendment is necessary to give full expression to its judgment and is matter which would without doubt have been incorporated in the decree when made if attention had been called to it." Lynde v. Lynde, 54 N.J. Eq. 473.
It appears from the vice-chancellor's conclusions, supported by the record, that the amendment was necessary to give full expression to the court's judgment, and that the words "without prejudice" would have been incorporated in the decree, when made, if the attention of the court had been previously called to the matter. We see no reason to change the long existing practice in the court of chancery, or to tamper with the well grounded conclusions of its officers.
The order modifying the decree is therefore affirmed.
For affirmance — THE CHANCELLOR, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, BROGAN, HEHER, KAYS, HETFIELD, WELLS, KERNEY, JJ. 13.
For reversal — None.